*514In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (McLeod, J.), dated April 12, 2007, which, upon a fact-finding order of the same court dated February 26, 2007, made upon the appellant’s admission, finding that he had committed acts which, if committed by an adult, would have constituted the crime of assault in the second degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in entering dispositional orders (see Matter of Melissa B., 49 AD3d 536 [2008]; Matter of Donnell W., 36 AD3d 926 [2007]; Matter of Rudolph S., 13 AD3d 459, 460 [2004]). Here, based upon, inter alia, the serious nature of the crime, the recommendations by Mental Health Services and the Department of Probation, the appellant’s poor academic performance, and his history of truancy, the Family Court properly found that the “least restrictive [dispositional] alternative” was to place the appellant in the custody of the New York State Office of Children and Family Services for a period of 18 months (see Family Ct Act § 352.2 [2] [a]; Matter of Tirell R., 33 AD3d 804, 805-806 [2006]; Matter of Jamel H., 262 AD2d 643, 643-644 [1999]; Matter of Juan M., 254 AD2d 359, 360 [1998]). Rivera, J.P, Spolzino, Dickerson and Eng, JJ., concur.